DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to the amendment filed 03/14/2022
Claim 1 has been amended
Claims 1-12 and 14-20 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hemmerlin (US 8,616,374) in view of Niwa (US 5,613,779).

1, 7: Hemmerlin discloses a tearable package for a dosage form comprising: a multi-laminate structure housing a product; 
(a)(b) a first and second layer 6, 8; 
(c)    a guided tear condition 18; wherein said guided tear condition is in only one of said first outside layer or second outside layer (abstract); 

wherein said first outside layer and said second outside layer are each an outside layer of said package (col. 2, ll. 25-39); and wherein said first layer has a length and a width that are the same as a length and a width of said package and wherein said guided tear condition extends along at least a peripheral edge of said package (fig. 1-2);

(c)    a guided tear condition 3; said first and second layers 6, 8 being overlaid with each other such that said first protective material and said second protective material are in contact and sealed together at a perimetrical sealing region, said fused layers defining a compartment there between for housing a dosage form; wherein said first inside layer and said second inside layer are free of said guided tear condition (col. 2, ll. 14-37).

Hemmerlin fails to disclose specifics on the make-up of the laminated layers. Niwa teaches
(a)    a first layer 103a having a first inside layer 12 and a first outside layer 11, said first inside layer comprising a first protective material and said first outside layer comprising a first laminate material; wherein said first inside layer and said first outside layer are laminated together (col. 4, ll. 18-29 also fig. 3a);

(b)    a second layer 103b having a second inside layer 12 and a second outside layer 11, said second inside layer comprising a second protective material and said second outside layer comprising a second laminate material; wherein said second inside layer and said second outside layer are laminated together (col. 4, ll. 18-29 also fig. 3a). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify layers 1 and 2 of Hemmerlin to include the multi-layer composition/material of Niwa to increase the durability of the packaging closure over the life of the package. 

2, 3, 20: Hemmerlin-Niwa discloses the package of claim 1, wherein said first and second protective material 13 comprises a foil material sealed together in a non-peelable manner (Niwa; col. 1, ll. 22-35; col. 4, ll. 18-25). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to select foil in addition to the laminar sheet, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II

4, 8, 9: Hemmerlin-Niwa discloses the package of claim 1, wherein said second protective material comprises a clear polymeric material (Niwa; col. 2, ll. 61-67) where polypropylene is known to be a clear polymeric material.

5: Hemmerlin-Niwa discloses the package of claim 1, wherein said first and second protective materials are the same material (Niwa; col. 6, ll. 25-41). 

6: Hemmerlin-Niwa discloses the package of claim 1, wherein said first and second protective materials are different materials (Niwa; col. 2, ll. 61-67). 

10-12: Hemmerlin-Niwa discloses the package of claim 1, wherein said perimetrical sealing region creates a compartment between said first and second layers (Hemmerlin; fig. 1).

14-15: Hemmerlin-Niwa discloses the package of claim 10, wherein said guided tear condition 1 extends along at least a portion of said compartment 104 (Niwa; fig. 4) and consist of a series of scorings (Niwa; fig. 2).
16: Hemmerlin-Niwa discloses the package of claim 1, wherein said guided tear condition is disposed in the first outside layer (Hemmerlin; col. 5, ll.14-16).

Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hemmerlin (US 8,616,374) in view of Niwa (US 5,613,779) in view of Richardson (US 2002/0136470).

17, 18: Hemmerlin-Niwa discloses a second outside layer having a guided tear condition (fig. Niwa; 2) but fails to disclose multiple tear conditions. Richardson teaches the package of claim 1, comprising a second guided tear condition 21 extending along a portion of at least one edge of said second outside layer (fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Hemmerlin-Niwa to include the multiple tear conditions of Richardson to assist in removing the product from at any point along the pouch.


Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hemmerlin (US 8,616,374) in view of Niwa (US 5,613,779) in view of Adams (US 2009/0297074).

19: Hemmerlin-Niwa discloses the claimed invention as applied to claim 1 but fails to disclose a laser tear condition. Adams teaches the package where said guided tear condition is formed via laser ([0018], 1-5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Hemmerlin-Niwa to include Adams’ laser formed tear condition to assist in forming perforations in the laminate (Adams, [0018]).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735